Interim Decision #1736

MATTER GE SALVADOR-FVENTES

In Visa Petition Proceedings
A-14480072
Decided by Board May 5, 1967
Where a divorce decree obtained by petitioner in Mxloo on Tune 7, 1966, terminating his prior marriage contained a restriction prohibiting remarriage within
one year from the date thereof, such restrictive clause has no extraterritorial
effect udder the law of Illinois go as to 'affect the validity of a subsequent
marriage of petitioner in that State within the prohibited period ; consequent y,
petitioner's remarriage to beneficiary in Illinois on June 28, 1966, within the

prohibited period, is a valid marriage for immigration purposes and serves to
confer preference quota classification on beneficiary.
ON BEHALF OF PETITIONER Mary L. Sfasciotti, Esquire
:

Immigrants' Service League
608 S. Dearborn Stieet
Chicago, Illin'ola 60605
(Brief filed)

The case comes forward on appeal from the order of the District
Director, Chicago District, dated August 8, 1966 denying the visa petition for the reasons that in order for the petitioner to be eligible to
file a visa petition on behalf of his alien spouse, he must be legally
married; the marriage certificate presented shows the marriage on
June 28, 1966 in Chicago, Illinois; the divorce decree terminating the
prior marriage was granted on June 7, 1966 with the stipulation that
the petitioner could not contract marriage until one year had passed
from that date; the petitioner has failed to establish that he is legally
married to the beneficiary.
The petitioner, a native of Mexico, a lawful permanent resident of
the United States since April 18, 1955, 39 years old, seeks preference
quota status on behalf of the beneficiary us his wife. The beneficiary is
a native and citizen of Iraq, 27 years old. The petitioner had been
married once previously.
The file does not contain the documents relating to marriage and
divorce although the District Director was requested to forward all the
237

Interim Decision #1736
evidence upon which the decision had been rendered. Accordingly,
reliance will be placed upon the facts set forth in brief of counsel.
The brief sets forth that the visa petition showed an original marriage date of August 11, 1965 in Chicago, Illinois. The petitioner was
requested to submit evidence of the termination of his prior marriage
in Mexico in 1956 but an exhaustive five-month search revealed that
no divorce was registered. Thereupon the petitioner went to Mexico and
procured a Mexican divorce on June 7, 1966 and remarried his second
wife in a civil ceremony in Chicago, Illinois on June 28, 1966.
The Mexican divorce decree contained a restriction stipulated in
Article 289 of the Mexican Civil Code to the effect that neither of the
parties can contract marriage until one year has passed from the date
of the divorce. Inasmuch as the Mexican divorce was secured June 7,
1966 and their remarriage occurred on June 28, 1966, the fact that the
remarriage had occurred in the same month that the divorce had been
granted was the basis for the denial of the visa petition by the District
Director. The brief of counsel takes issue with this determination.
It is noted that the remarriage occurred not in Mexico, where the
divorce was obtained, but in Chicago, Illinois. The prohibitory and
punitive provisions restricting remarriages contained in Illinois Laws
1905, p. 194, section la were repealed by the amendment of 1923, Laws
1923, p. 327. Sections 1-2 (Smith-Hurd Illinois Annotated Statutes,
ch. 40, sections 1-2).
The rule regarding the validity of remarriages subsequent to a foreign divorce decree prohibiting remarriage within a specified period
is not uniform. It has been held that a statute prohibiting remarriage
has no extraterritorial effect. It is a rule in some jurisdictions that the
provision of a foreign divorce prohibiting remarriage for a specified
period does not defer the date of the termination of the prior marriage
and does not render the subsequent marriage during the proscribed

period invalid? The validity of a marriage is governed by the law of
the place of celebration?
It therefore becomes necessary to look to the case law obtaining in
the state of Illinois. We find the case of arks v. industrial Commission,
348 111. 75, 180 N.E. 572, cited by counsel, completely applicable in this
situation. The Criss case involved a divorce obtained in Alabama which
contained a prohibition against remarriage for a period of 60 days and
the subsequent remarriage occurred in Chicago, Illinois within this
60-day period. The court held that unless the Alabama statute was
clearly intended to apply to marriages contracted outside the state of
Alabama, the statute must be construed to apply only to marriages
1

27 CIO. section 369.

'Matter of P--, 4 L & N. Dec. 010.

238

Interim Decision #1736
within that state. By the weight of authority in this country, statutes
prohibiting the remarriage of a divorced person for a period after the
divorce have no extraterritorial effect unless by express terms or necessary implication, such effect must be given them and they do not operate to prohibit marriage in another state.'
There is no express provision in the Alabama statute that any
marriage contracted in violation of such marriage shall be void, and
there are no express terms of the statute and no necessary implication
from the words used that lead to the conclusion that it was intended
that the provision against remarriage shall have the effect of making
the parties to the divorce decree incapacitated from contracting a
valid marriage outside • the state of Alabama. The court in the Criss
case distinguished the case of Masholder v. Industrial Commission,
30 Ill. '497, 160 N.E. 835, where the decree of divorce obtained in
Wisconsin contained a provision that the judgment should not be
effective until after a year. In that case it was held that the Wisconsin
decree did not operate as a dissolution of the marriage until after a
year from the date of its entry. (In other words, the decree of divorce
was interlocutory and not final.) The Alabama decree on the other
hand 'purports to be a decree in pre.esenti. The court held that the
marriage in Illinois within the restrictive period contained in the
Alabama divorce decree was valid.
In visa petition proceedings the burden of proof is upon the petitioner to establish eligibility for the benefit he seeks under the immigration laws. The petitioner's prior marriage was terminated by a
foreign (Mexican) divorce decree with a restrictive clause. The subsequent marriage was celebrated in the state of Illinois. Under Illinois
precedent, the prohibitory or restrictive clause in the Mexican decree
has no extraterritorial effect. There is no express provision in the
Mexican statute that a subsequent marriage in violation of such divorce

shall be void or renders the parties incapable of contracting a valid
marriage outside Mexico. On its face, the Mexican divorce decree was
fival.•It is concluded that petitioner has borne the burden of establishing that the Illinois marriage subsequent to the Mexican divorce was
valid. The appeal will be sustained.
ORDER: It is ordered that the appeal be sustained and that the
visa petition be approved for preference quota status.
° Citing Commonwealth v. Lane, 113 Mass. 458; Van Voorhis v. Brintnall, 88
N.Y.S. 18; State v. Shattuck, 89 Vt. 403; Dudley v. Dadlev, 151 Iowa 142. 130
N.W. 758; Griswold v. Griswold, 23 Cal. App. 385, 138 P. 312; 19 0.7. 183.

239

